DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Applicant’s Reply (09 March 2021) is acknowledged. It does not place the Application in condition for allowance.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3–18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018//0255399 (6 September 2018) (“Voishvillo”); US Patent Application Publication 2011/0085692 (published 14 April 2011) (“Voishvillo II”) and US Patent Application Publication 2010/0027828 (published 04 February 2010) (“Vercelli”).
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Voishvillo; Voishvillo II; Vercelli and US Patent Application Publication 2013/0243232 (published 19 September 2013) (“Dimitrov”).
Claim 1 is drawn to “a coaxial compression driver.” The following table illustrates the correspondence between the claimed driver and the Voishvillo reference.
Claim 1
The Voishvillo Reference
“1. (Currently Amended) A coaxial compression driver comprising:
Voishvillo similarly describes an asymmetric compression driver where the two diaphragms are arranged coaxially. Voishvillo at ¶ 28, FIG.1.
“a housing;
Voishvillo’s speaker includes a number of housing elements 204, 214, 250, 252, 254, 256, 258, 234, 232, 334, 350, 354, 356, 358 that encase front and rear diaphragms 230, 330 and internal acoustic passages. Id. at ¶¶ 28–37, FIGs.1, 2.
“a first vibrating membrane for relatively lower frequencies housed in the housing, wherein the first vibrating membrane faces a first compression chamber in communication with a first acoustic conduit;
“a second vibrating membrane for relatively higher frequencies housed in the housing, wherein the second vibrating membrane faces a second compression chamber in communication with a second acoustic conduit;
Voishvillo’s speaker includes front and rear diaphragms 230, 330. Id. The diaphragms are tuned to reproduce different frequency ranges—for example front diaphragm 230 (and its compression chamber) is tuned to reproduce lower frequencies. Id. at ¶¶ 27, 55. Each diaphragm is spaced from surrounding housing components (e.g., bodies 204, 214) to create respective front and rear compression chambers 276, 376. Id. at ¶¶ 39, 40, 41, 54, FIG.3. Each compression chamber acoustically communicates with an acoustic conduit running through the thickness of one of a front and rear phasing plug/filter 202, 212 that is further in communication with a central bore 206 through a “filtering” portion in the width dimension of the plugs. See id. See also Figure 1, below.
“wherein: the first vibrating membrane and the second vibrating membrane are arranged in the housing coaxial or substantially coaxial with respect to each other;
Voishvillo’s diaphragms 230, 330 are also arranged coaxially. Id. at FIGs.1, 3.
“the first acoustic conduit and the second acoustic conduit converge into a common output acoustic conduit; and
Voishvillo’s acoustic conduits extend from the front and rear compression chambers through the thickness of front and rear phasing plugs 202, 212 and merge into central bore 206 via filtering portions in the width dimension of the plugs. Id. at ¶¶ 39, 40, 41, 54, FIG.3.
“the compression driver comprises a passive low pass filter at least partially housed in the first acoustic conduit.”
The Voishvillo reference describes connecting front and rear compression chambers with central bore 206 through front and rear phasing plugs 202, 212. Id. The Voishvillo reference further describes forming phasing plugs 202, 212 asymmetrically to tune diaphragms 230, 330 for different frequencies, but does not describe forming a low-pass filter in one of the phasing plugs used in conjunction with a diaphragm intended to reproduce relatively lower frequencies. Id. at ¶ 27.
“wherein the passive low pass filter has a filtering part and a remaining part for supporting the filtering part; and
Voishvillo’s phasing plugs 202, 212 include first/second conduit portions in the thickness direction. Id. at FIG.1. They further include a “filtering” part through the width of the plugs and stretching between the conduit portions and an outlet terminating at central bore 206. Id. The filtering parts are supported by remaining parts since they are formed in the bulk 204, 214 of plugs 202, 212. Id.
“wherein the first acoustic conduit is such to space apart the first compression chamber from the filtering portion.”
Phasing plug 202 includes a first acoustic conduit arranged vertically through the thickness direction of the plug. Id. at FIG.1. It spaces the compression chamber formed between diaphragm 230 and the top of plug body 204 from a horizontally-arranged “filtering” portion that runs from the end of the first acoustic conduit to central bore 206. Id.

Table 1

    PNG
    media_image1.png
    615
    816
    media_image1.png
    Greyscale

Figure 1: Annotated excerpt of Voishvillo at FIG.1 highlighting features that correspond to the claimed coaxial compression driver.
The foregoing table shows that the Voiishvillo reference anticipates most of the claimed limitations. The one exception is that the Voishvillo reference does not describe including a passive low-pass filter in front phasing plug 202. Voishvillo describes an asymmetric compression driver where one diaphragm is tuned to reproduce lower frequencies while another diaphragm is tuned to reproduce higher frequencies. Id. at ¶¶ 27, 55 (describing the use of identical motors and different phasing plugs to tune diaphragms to different frequency ranges). In connection with this design goal, Voishvillo recognizes the advantages of forming a passive low-pass filter in the pathway of the low frequency diaphragm—for example, by adjusting the compliance between a diaphragm and its compression chamber. Id. at ¶ 55. Voishvillo also contemplates using asymmetric Id. at ¶ 27. But Voishvillo does not synthesize these ideas and describe forming a low-pass filter in the phasing plugs.
The Voishvillo reference incorporates several teachings from US Patent 8,280,091 (initially published as US 2011/0085692 (“Voishvillo II”)). Id. at ¶ 26. Voishvillo II differs from Voishvillo by describing a symmetric compression driver, but Voishvillo II would have been relevant because of its detailed description on the design of phasing plugs 202, 212. See, generally, Voishvillo II at FIGs.6–26. In particular, Voishvillo describes forming the size, shape, length and number of acoustic passages of the phasing plugs to provide a desired frequency response. Id. at ¶¶ 70, 92, 94, 99.
Voishvillo’s teachings concerning asymmetric phasing plugs and Voishvillo II’s discussion on how to shape frequency response through phasing plug design would have reasonably suggested to one of ordinary skill in the art at the time of the invention forming the passages in phasing plugs 202, 212 to provide a low, mid or high pass effect to emphasize or deemphasize desired frequencies from front and rear diaphragms 230, 330. For example, where front diaphragm 230 is used to reproduce relatively lower frequencies, one of ordinary skill in the art would have reasonably chosen to from phasing plug 202 with a low-pass design (e.g., high-compliance passages) to emphasize lower frequencies while deemphasizing higher frequencies. The Vercelli reference provides one possible low-pass 
Claim 3 depends on claim 1 and further requires the following:
“wherein the filtering part is entirely housed in the first acoustic conduit.”
Voishvillo similarly positions first phasing plug 202 entirely within the first acoustic conduit leading from diaphragm 230 to central bore 206. 
Claim 4 depends on claim 1 and further requires the following:
“wherein the passive low pass filter has an annular shape.”
The obviousness rejection of claim 1 shows the obviousness of forming the passages/channels of first phasing plug 202 as passive low-pass filter elements. The elements would then be arranged annularly about central axis 100. Voishvillo at ¶ 29, FIGs.1, 2. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the passive low pass filter is a lumped parameters filter.”
Voishvillo similarly describes acoustic elements as lumped parameter elements. See Voishvillo at FIG.8. Accordingly, one of ordinary skill in the art would have reasonably chosen to design a low-pass filter within front phasing plug 202 as a lumped parameter filter. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the passive low pass filter comprises: an array of teeth defining through channels therebetween, which connect the first acoustic conduit with the common output acoustic conduit; or

The obviousness rejection of claim 1 shows the obviousness of forming the acoustic passages/channels of front phasing plug 202 with an increased compliance to provide a low-pass filtering effect. The channels would then include an array of teeth (e.g., raised base portions) defining channels that connect the output channels of front diaphragm 230 to common central bore 206. See, e.g., Voishvillo II at FIGs.22, 23 (describing channels 2350 separated by teeth and running from entrances 2220 coupled to a diaphragm and exits 2374 coupled to a central bore 206.) For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein said array of teeth or said perforated collar constitute said filtering part.”
Voishvillo’s teeth similarly define a filtering part. For example, the teeth would be configured to define the size and shape of acoustic channels. See Voishvillo II at FIG.6. The filtering channels would low-pass filter sounds from diaphragm 230 due to their increased compliance relative to the acoustic channel communicating between diaphragm 230 and the entrance of the filtering channels. See Vercelli at FIG.9. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following:

The obviousness rejection of claim 1 shows the obviousness of forming the acoustic channels of front phasing plug 202 as low-pass filter elements (e.g., elements exhibiting an increased compliance relative to their input.) The Vercelli reference provides one possible low-pass filter implementation where the acoustic channel tapers, rapidly expands in an expansion chamber and then gradually expands again. Vercelli at ¶¶ 43, 44, FIGs.8, 9. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement Voishvillo’s acoustic channels as low-pass filters by gradually expanding the cross-section of the channels along the length of sound transmission. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the passive low pass filter is housed in a portion of the first acoustic conduit which is proximal to said common output acoustic conduit.”
The obviousness rejection of claim 1 shows the obviousness of forming the acoustic channels of front phasing plug 202 as low-pass filter elements (e.g., elements exhibiting an increased compliance relative to their input.) The resulting filter would be located proximal to a common output acoustic conduit formed by central bore 206 since front phasing plug 202 outputs into central bore 206. See Voishvillo at FIGs.1, 3. For the foregoing reasons, the 
Claim 10 depends on claim 1 and further requires the following:
“wherein the common output acoustic conduit is delimited by a first side wall and wherein the passive low pass filter has a wall which is a portion of said first side wall.”
The obviousness rejection of claim 1 shows the obviousness of forming the acoustic channels of front phasing plug 202 as low-pass filter elements (e.g., elements exhibiting an increased compliance relative to their input.) The resulting filter would include a wall 208, which forms a portion of front phasing plug 202 and would further delimit a portion of central bore 206. Voishvillo at ¶ 29, FIG.1. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein said wall portion is continuously joined to a remaining portion of said first side wall.”
Similarly, wall 208, which corresponds to the claimed wall portion, continuously joins with wall 254—a remaining portion—to continuously define central bore 206. Voishvillo at ¶¶ 29, 33, FIG.1. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“wherein said wall portion is flared.”

Claim 13 depends on claim 1 and further requires the following:
“wherein the passive low pass filter is axially interposed between the first vibrating membrane and the second vibrating membrane.”
The obviousness rejection of claim 1 shows the obviousness of forming the acoustic channels of front phasing plug 202 as low-pass filter elements (e.g., elements exhibiting an increased compliance relative to their input.) The resulting filter would be axially interposed between front diaphragm 230 and rear diaphragm 330 since it would be contained within front phasing plug 202, which is positioned in the claimed manner. Voishvillo at ¶ 29, FIGs.1, 3. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“comprising an ogive and wherein the passive low pass filter surrounds said ogive so that a radial distance is defined therebetween.”
The obviousness rejection of claim 1 shows the obviousness of forming the acoustic channels of front phasing plug 202 as low-pass filter elements (e.g., elements exhibiting an increased compliance relative to their input.) The resulting filter would radially surround an ogive, or centrally located hub 218. Voishvillo at ¶¶ 29, 30, FIG.1. For the foregoing reasons, the 
Claim 15 depends on claim 14 and further requires the following:
“wherein the passive low pass filter, the first compression chamber, the first acoustic conduit, the second compression chamber, the second acoustic conduit, the common output acoustic conduit define a phase plug of the coaxial compression driver.”
Similarly, one of ordinary skill in the art would have used the same elements to form a low-pass filter as explained in the obviousness rejection of claim 1. See Voishvillo at FIGs.1, 3; Voishvillo II at FIG.6; Vercelli at FIG.9. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 16 is drawn to “an electroacoustic transducer.” The transducer comprises the following:
“a horn having a coaxial compression driver according to claim 1 operatively coupled to the horn,
“wherein the horn has an internally hollow main body which extends between an input opening adapted to receive an acoustic radiation emitted by the coaxial compression driver and an opposite output opening for the diffusion of this acoustic radiation outside the horn.”
Voishvillo suggests coupling the output of central bore 206 to an output waveguide, or horn. Voishvillo at ¶ 66, FIG.8. Examples of known waveguides/horns are seen in Voishvillo II. The horn includes an internally hollow main body whose cross-section expands over its length, which ranges between a throat (input from a driver) and a mouth 190 (output to the ambient). Voishvillo II at ¶¶ 51, 52, FIGs.1A, 1B. Accordingly, it would have 
Claim 17 depends on claim 1 and further requires the following:
“wherein the filtering portion is exclusively arranged at an end portion of the first acoustic conduit.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Voishvillo’s phasing plug 202 to provide a low-pass filter effect, to asymmetrically tune diaphragm 230 for low-frequency reproduction while diaphragm 330 is otherwise optimized for high-frequency reproduction. One of ordinary skill would have readily recognized that using phasing plug 202 to provide a low-pass filter effect would negatively impact the response of diaphragm 330 if phasing plugs 202 and 212 are left in acoustic communication. Voishvillo II describes and suggests solving this problem by adding a dividing plate between phasing plugs (e.g., Voishvillo’s plugs 202 and 212) to enable the designer to tune each plug/diaphragm as desired. Voishvillo at ¶ 94, FIG.24. Phasing plug 202, and its low-pass filter effect, would then be applied exclusively to the first acoustic conduit running from diaphragm 230 through the thickness of body 204. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 18 depends on claim 1 and further requires the following:
“wherein the passive low pass filter is designed and configured to avoid frequencies above a predetermined cutoff frequency from passing from the second acoustic conduit to the first acoustic conduit or at least to limit said passage.”
Likewise, forming a low-pass filter in phasing plug 202 and adding a dividing plate (as discussed in the rejection of claim 17) between plug 202 and plug 212 would prevent high-frequency sounds from diaphragm 330 from entering the first acoustic conduit between diaphragm 230 and central bore 206. See Voishvillo at FIG.1; Voishvillo II at ¶ 94, FIG.24. For the foregoing reasons, the combination of the Voishvillo, the Voishvillo II and the Vercelli references makes obvious all limitations of the claim.
Claim 19 depends on claim 1 and further requires the following:
“wherein the first vibrating membrane and the second vibrating membrane are radially misaligned to each other.”
Claim 20 depends on claim 1 and further requires the following:
“wherein the first acoustic conduit and the second acoustic conduit are axially misaligned to each other.”
Voishvillo’s diaphragms 230, 330 are radially aligned, not misaligned as required by claim 19. Voishvillo at FIG.1. Moreover, Voishvillo’s first and second conduits are axially aligned instead of being misaligned as required by claim 20. Id. The radial alignment of diaphragms 230, 330 and the axial alignment of the first and second conduits results from diaphragms 230, 330 having the same diameter. Voishvillo does not indicate that matching diaphragm diameters are a hard requirement—indeed, Voishvillo aims to produce a compression driver with asymmetrically arranged diaphragms. Id. at ¶ 27.
Like Voishvillo, the Dimitrov reference describes a compression driver including two diaphragms. In one embodiment, the diaphragms are identically configured to increase sound production. Dimitrov at ¶¶ 77–79, FIG.3; Voishvillo at ¶ 27. In another embodiment, the diaphragms are mismatched, with a first diaphragm being much larger in diameter than the second diaphragm, such that the diaphragms produce different frequency ranges. Dimitrov at ¶¶ 92–97, FIG.5; Voishvillo at ¶ 27. The diaphragms are radially misaligned and their acoustic conduits are axially misaligned. See id. This alternative prior art structure would have reasonably suggested to one of ordinary skill in the art decreasing the diameter of Voishvillo’s bottom diaphragm 330 to emphasize its high-frequency reproduction and/or increasing the diameter of Voishvillo’s top diaphragm 230 to emphasize its low-frequency reproduction. The two diaphragms would then be radially misaligned. Moreover, Voishvillo’s first and second acoustic conduits would also be axially misaligned, just as the acoustic conduits described by Dimitrov at FIG.5b.
Summary
Claims 1 and 3–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 5–8 (09 March 2021) includes several comments pertaining to the outstanding rejections contained in this Office action. These comments do not establish any error in the obviousness rejections.
Applicant questions whether the Voishvillo reference provides any teaching regarding the addition of a low-pass filter in the acoustic pathway between diaphragm 230 and central bore 206. (Reply at 5.) Applicant refers to the last sentence of Voishvillo’s paragraph 55, which describes electronic low-pass filters. This portion is not relevant to the obviousness rejections. The relevant portion of paragraph 55 states the following:
“In addition, the volumes of the front and rear compression chambers are different as well. For example, the volume of the rear compression chamber may be smaller than that of the front compression chamber. The compression chamber's volume of the rear (HF) driver (or rear driver assembly 203) may be smaller for two reasons. For example, an area of the rear annular diaphragm 330 may be smaller, and the height of the compression chamber is smaller because the amplitude of the displacement of rear annular diaphragm 330 is much smaller than the displacement of the front annular diaphragm 330. Therefore, the acoustical compliance of the rear compression chamber may be smaller too. This aspect may be a positive factor because larger acoustical compliance acts as a low-pass filter with a lower cut-off frequency.”
Accordingly, Voishvillo describes and suggests acoustically loading diaphragm 230 with a low-pass filter (formed by a relatively larger compliance). The rejection notes that this teaching reasonably suggests using alternative acoustical-loading techniques to provide a low-pass filter effect on diaphragm 230. The Voishvillo II reference provides a relevant teaching, where phasing plugs are used as low-pass filters. The Vercelli reference simply provides one example of how acoustic pathways may be shaped to provide a low-pass filter effect.
Applicant questions the relevance of the Vercelli reference since it does not describe a coaxial compression driver. (Reply at 6.) As just stated, Vercelli is relevant because it addresses the problem posed by Voishvillo-Voishvillo II of providing an acoustical low-pass filter in an acoustical pathway. Vercelli describes a particular embodiment, where an acoustical pathway is formed with varying tapers and compliance regions to provide a low-pass filter effect.
Regarding the newly added limitation, “the first acoustic conduit is such to space apart the first compression chamber from the filtering portion,” Applicant states that one of ordinary skill in the art would have eliminated Voishvillo’s acoustic conduits, such that diaphragms 230, 330 directly communicate with filtering portions. (Reply at 6, 7.) The Examiner agrees that while one of ordinary skill in the art may have reasonably followed that approach, it certainly is not the only reasonable way one of ordinary skill in the art would have recognized as an appropriate way to implement a low-pass filter in Voishvillo. The rejection focused not on Applicant’s alternative combination, but the simpler idea of shaping Voishvillo’s existing “filtering” portions as a low-pass filter to emphasize the low-frequency reproduction range of diaphragm 230. In this scenario, one of ordinary skill in the art would have simply resized/reshaped the horizontal “filtering” portions running through the width of phasing plug 202 to provide a low-pass filter effect. The first acoustic conduit running from diaphragm 230 to the filtering portions would be left untouched, and would have spaced diaphragm 230 from the filtering portions.
Applicant’s remarks concerning new claims 17–20 have been considered, but are moot in light of the new grounds of rejection included in this Office action. For the foregoing reasons, Applicant has not demonstrated any error in the rejection. All rejections will be maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/25/2021